Martin, P. J.
(dissenting). The verdict in this case is contrary to the overwhelming weight of the credible evidence. The accident in which the infant plaintiff was injured was caused solely by his own negligence. Ho negligence *921whatever on the part of this defendant was shown. The driver of a vehicle passing through a street where children are on the sidewalk should not be expected to sound his horn for the entire length of the block. The majority opinion seems to indicate that under the circumstances here presented the horn should be sounded even though no children or other pedestrians are in the roadway.
I dissent and vote to reverse and dismiss the complaint.
Cohn, Callahan, Peck and Van Voorhis, JJ., concur in Per Curiam opinion; Martin, P. J., dissents in opinion.
Judgment reversed and a new trial ordered, with costs to the appellant to abide the event, unless the infant plaintiff, by his guardian ad litem, stipulates to reduce the judgment as entered in his favor to the sum of $2,690.84, in which event the judgment as so modified is affirmed, without costs. Settle order on notice.